NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 5 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIFFANY FRANCO,                                 No.    21-15624

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01129-DJH

 v.
                                                MEMORANDUM*
MESA POLICE DEPARTMENT, a
governmental entity; et al.,

                Defendants-Appellees,

and

GRANTHAM, First name unknown; et al.,

                Defendants.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                       Argued and Submitted July 27, 2022
                           San Francisco, California

Before: GRABER and OWENS, Circuit Judges, and BAKER,** International
Trade Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable M. Miller Baker, Judge for the United States Court of
International Trade, sitting by designation.
      Tiffany Franco appeals from the district court’s order granting the

Defendants-Appellees’ motions to dismiss and the order denying leave to amend

her complaint. Franco asserts claims under 42 U.S.C. §§ 1983, 1985 and 20

U.S.C. § 1681, along with state negligence and conspiracy claims. She alleges that

as a minor and high school student, she endured years of sexual abuse by teacher

Defendant-Appellee Alan Grantham, and school and police department employees

knowingly failed to report the abuse. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the dismissal of a claim based on a statute of

limitations. Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004). We review for

abuse of discretion the district court’s decision whether to apply equitable tolling,

Leong v. Potter, 347 F.3d 1117, 1121 (9th Cir. 2003), and the district court’s denial

of leave to amend, Perez v. Mortg. Elec. Registration Sys., Inc., 959 F.3d 334, 340

(9th Cir. 2020). We affirm.

      The two-year statute of limitations from Arizona’s general personal injury

statute, Ariz. Rev. Stat. section 12-542, applies to the claims Franco brought under

42 U.S.C. §§ 1983, 1985 and 20 U.S.C. § 1681. See Action Apartment Ass’n v.

Santa Monica Rent Control Bd., 509 F.3d 1020, 1026 (9th Cir. 2007) (“It is well-

established that claims brought under § 1983 borrow the forum state’s statute of

limitations for personal injury claims . . . .”); McDougal v. County of Imperial, 942

F.2d 668, 673-74 (9th Cir. 1991) (same rule for § 1985 claims); Stanley v. Trs. of


                                          2
Cal. State Univ., 433 F.3d 1129, 1135-36 (9th Cir. 2006) (same rule for 20 U.S.C.

§ 1681 claims). Although Ariz. Rev. Stat. section 12-514 provides survivors of

child sexual abuse until age 30 to file state tort claims, its statute of limitations

does not apply to Franco’s federal claims. See Bonneau v. Centennial Sch. Dist.

No. 28J, 666 F.3d 577, 579 (9th Cir. 2012).1 And section 12-514 is not a tolling

statute that can toll her federal claims. See id. at 580. Because Franco’s claims

accrued when she turned eighteen and graduated from high school,2 but she did not

file suit for over four more years, her federal claims are time-barred.

      The district court did not abuse its discretion in determining that Ariz. Rev.

Stat. section 12-502 did not equitably toll Franco’s federal claims because she did

not plead facts showing her inability to manage her affairs or understand her legal

rights. See Nolde v. Frankie, 964 P.2d 477, 482 (Ariz. 1998) (en banc); Florez v.

Sargeant, 917 P.2d 250, 254-55 (Ariz. 1996) (en banc). And while her allegations


1
 At oral argument, Franco asserted that Bonneau should be reconsidered in light of
how much more is now known about the difficulties child abuse survivors face in
understanding their legal rights. But as a three-judge panel, we cannot overrule our
precedent in these circumstances. See Miller v. Gammie, 335 F.3d 889, 900 (9th
Cir. 2003) (en banc) (three-judge panel may only depart from circuit precedent if
precedent is “clearly irreconcilable” with intervening higher authority).
2
 The continuing tort doctrine does not apply because the wrongful conduct
proscribed by the laws at issue here—abuse of a minor and failure to report—
ended when Franco turned eighteen, even though the abusive relationship
continued into adulthood. See Flowers v. Carville, 310 F.3d 1118, 1126 (9th Cir.
2002) (noting the statute of limitations does not begin to run until any continuing
wrongful conduct ends).

                                            3
are serious and alarming, they do not parallel those in Doe v. Roe, where the

plaintiff asserted facts that she did not understand her legal rights before the statute

of limitations ran because she suppressed memories of the abuse for decades. 955

P.2d 951, 960-62 (Ariz. 1998) (en banc).

      Finally, the district court did not abuse its discretion in determining that an

amendment to the complaint would be futile because Franco failed to present new

facts showing she met both parts of Arizona’s unsound mind tolling provision. See

Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995) (“Futility of amendment can,

by itself, justify the denial of a motion for leave to amend” including “where the

movant presents no new facts.”).

      AFFIRMED.




                                           4